             Case 2:18-cv-01290-WSS Document 87 Filed 10/21/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KYKO GLOBAL, INC., a Canadian
corporation, KYKO GLOBAL GmbH, a
Bahamian corporation, PRITHVI
SOLUTIONS, INC., a Delaware Corporation,             Civil Action No. 2:18-cv-01290-PJP

                 Plaintiffs,
                                                      Electronically Filed
        v.

PRITHVI INFORMATION SOLUTIONS,
LTD, an Indian corporation, VALUE TEAM
CORPORATION, a British Virgin Islands
corporation, SSG CAPITAL PARTNERS I,
L.P., a Cayman Islands Limited Partnership,
SSG CAPITAL MANAGEMENT (HONG
KONG) LIMITED, a private Hong Kong
company, MADHAVI VUPPALAPATI, an
individual, ANANDHAN JAYARAMAN, an
Individual, SHYAM MAHESHWARI, an
individual, IRA SYAVITRI NOOR A/K/A
IRA NOOR VOURLOUMIS, an individual,
DINESH GOEL, an individual, WONG
CHING HIM a/k/a Edwin Wong, an
individual, ANDREAS VOURLOUMIS, an
individual, PRITHVI ASIA SOLUTIONS
LIMITED, a Hong Kong company,

                 Defendants.


      SSG DEFENDANTS’ RESPONSE TO MOTION TO HAVE REQUESTS FOR
      ADMISSION DEEMED ADMITTED AGAINST DEFENDANT VALUE TEAM
           CORPORATION (“VTC”) PURSUANT TO FED. R. CIV. P. 36


        SSG Capital Partners I, L.P., SSG Capital Management (Hong Kong) Limited, Edwin

Wong, Andreas Vourloumis, Shyam Maheshwari, Dinesh Goel, Ira Syavitri Noor, and Value

Team Corporation (collectively, the “SSG Defendants”) respectfully request that the Court deny

Plaintiffs’ Motion to have Requests for Admission Deemed Admitted Against Defendant Value

Team Corporation (“VTC”) Pursuant to Fed. R. Civ. P. 36. The SSG Defendants have made


                                             -1-
NAI-1509534936
              Case 2:18-cv-01290-WSS Document 87 Filed 10/21/19 Page 2 of 5



clear in several filings that VTC is a defunct British Virgin Islands corporation and has been

since 2016. ECF No. 64 ¶ 2 (“VTC has been an inactive and defunct entity since 2016.”); ECF

No. 72 (same). Plaintiffs have nevertheless tried to manufacture a controversy surrounding

VTC’s participation in this case. This is Plaintiffs’ latest attempt to leverage an extension of the

Court’s November 1 deadline for jurisdictional discovery, which the Court should deny for the

following reasons.

          First, the SSG Defendants satisfied their discovery obligations. The SSG Defendants

provided timely responses to all Plaintiffs’ discovery requests, including the Requests for

Admission. Indeed, the beginning of the SSG Defendants’ responses defines the SSG

Defendants to include “Value Team Corporation.” ECF No. 76-1, at 2–3. The SSG Defendants

then objected to Plaintiffs’ directing discovery to VTC on the basis that VTC is a defunct entity.1

VTC’s objection to each Request for Admission that it “is a defunct entity and therefore unable

to respond” was appropriate under Rule 36—no further response was required. Fed. R. Civ. P.

36 (a)(3) (“A matter is admitted unless, within 30 days after being served, the party to whom the

request is directed serves on the requesting party a written answer or objection addressed to the

matter and signed by the party or its attorney.” (emphasis added)). The only requirement related

to objections is that “[t]he grounds for objecting to a request must be stated.” Fed. R. Civ. P. 36

(a)(5).




          1
          Directing Requests for Admission to VTC was improper in the first instance. There is a
question whether VTC has the capacity to be sued under the Federal Rules, since it is defunct under
the laws of the British Virgin Islands. See Fed. R. Civ. P. 17(b)(2) (“Capacity to sue or be sued is
determined as follows: …for a corporation, by the law under which it was organized.”).
Furthermore, Plaintiffs have not established that VTC was properly served in accordance with the
Federal Rules and the Hague Convention. It is well-established that a plaintiff bears the burden of
demonstrating proper service. Grand Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 488
(3d Cir. 1993).



                                                -2-
NAI-1509534936
            Case 2:18-cv-01290-WSS Document 87 Filed 10/21/19 Page 3 of 5



        Nevertheless, in the interest of expeditiously resolving jurisdictional discovery, the SSG

Defendants went beyond their obligations under the Rules. The SSG Defendants, some of whom

are former principals of VTC, timely admitted or denied each Request for Admission presented

by Plaintiffs on behalf of the defunct VTC. ECF No. 76-1, at 25–33.

        Second, Plaintiffs’ own filings undermine their Motion here. Since the outset of this

case, Plaintiffs have asserted that VTC is controlled by other SSG Defendants. The Complaint

alleges that “SSG Hong Kong and VTC share a common management team.” ECF No. 1, ¶ 19.

The Complaint also asserts that four of the individual SSG Defendants are Directors and/or

Shareholders of VTC. Id. ¶¶ 22, 26, 30, 32. In subsequent filings, Plaintiffs have asserted that

“VTC is controlled and operated by Defendants Shyam Maheshwari, Ira Noor Vourloumis,

Andreas Vourloumis … and Edwin Wong, all of whom comprise part of the SSG Defendants.”

ECF No. 48, ¶ 23; see also ECF 53, ¶ 16 n.3.

        Plaintiffs cannot now credibly contend that answers provided by the SSG Defendants are

somehow not effective as to VTC. The discovery rules under the Federal Rules of Civil

Procedure acknowledge that information from a corporate officer binds the corporation. Under

Rule 33, interrogatories must be answered “by any officer or agent” if a party “is a public or

private corporation, a partnership, an association, or a governmental agency.” Fed. R. Civ. P.

33(b)(1)(B).2 And admissions made by a corporate representative in a deposition are binding on

the corporation. Ierardi v. Lorillard, Inc., No. 90-7049, 1991 WL 158911, at *2 (E.D. Pa. Aug.

        2
          This Rule has been applied to other discovery rules that do not have the same explicit
provision. See, e.g., Morgan v. CSW Inc., No. 16-1283, 2017 WL 3028128, at *1 (E.D. Wis. May
12, 2017) (“The rule governing interrogatories provides that if a party is a public or private
corporation, the interrogatories ‘must be answered ... by any officer or agent who must furnish the
information available to the party.’ Fed. R. Civ. P. 33(b)(1)(B). Rule 34 governing requests to
produce documents and other evidence does not have the same language, but there is no reason why
the officer or agent of the corporation should not be required to provide a response to discovery
sought under that Rule as well.”).



                                                -3-
NAI-1509534936
           Case 2:18-cv-01290-WSS Document 87 Filed 10/21/19 Page 4 of 5



13, 1991) (“Admissions made by [a Rule 30(b)(6)] deponent will be binding on his principal.”).

Similarly, a court may order a corporation to produce documents from another corporation under

its control. Uniden Am. Corp. v. Ericsson Inc., 181 F.R.D. 302, 305, 1998 WL 467041

(M.D.N.C. 1998) (“In ruling on Rule 34 motions to compel a corporation to produce documents

from another corporation, the courts have defined ‘control’ to include both the legal right to

control the company and the actual ability.”). Plaintiffs have contended that VTC had the same

management team as another corporate SSG Defendant, that four of the individual SSG

Defendants were directors or shareholders of VTC, and that individual SSG Defendants “control

and operate” VTC.

        Third, Plaintiffs cited no case law for the novel theory expressed in their latest motion.

Instead, Plaintiffs’ cases stand for the unexceptional proposition that requests for admission, if

unaswered, may be deemed admitted pursuant to Rule 36. See, e.g., Shelton v. Fast Advance

Funding, LLC, 378 F. Supp. 3d 356, 358, 2019 WL 2022265 (E.D. Pa. 2019) (explaining that

defendant failed to respond to requests for admission at all, did not “participate[] in discovery in

any way” and was “disengaged”). That decidedly is not the case here. Plaintiffs received

answers and objections to all 11 of their Requests for Admission within the 30 days

contemplated by Rule 36. ECF No. 76-1, at 25–33.

        In conclusion, Plaintiffs have offered no basis for deeming the Requests for Admission

admitted against VTC. The Court should deny Plaintiffs’ latest motion and permit depositions to

proceed on October 28-30, 2019, as the SSG Defendants have offered repeatedly, so that

jurisdictional discovery can conclude by the November 1, 2019 deadline.




                                                -4-
NAI-1509534936
           Case 2:18-cv-01290-WSS Document 87 Filed 10/21/19 Page 5 of 5



                                          Respectfully submitted,

Dated: October 21, 2019                   /s/ John D. Goetz
                                          Michael H. Ginsberg (Pa. Bar #43582)
                                          John D. Goetz (Pa. Bar #47759)
                                          Douglas Baker (Pa. Bar #318634)
                                          JONES DAY
                                          500 Grant Street, Suite 4500
                                          Pittsburgh, PA 15219-2514
                                          Telephone: (412) 391-3939
                                          Facsimile: (412) 394-7959
                                          Email: mhginsberg@jonesday.com
                                          Email: jdgoetz@jonesday.com
                                          Email: ddbaker@jonesday.com

                                          Counsel for Defendants SSG Capital
                                          Partners I, L.P., SSG Capital Management
                                          (Hong Kong) Limited, Shyam Maheshwari,
                                          Ira Syavitri Noor a/k/a Ira Noor
                                          Vourloumis, Dinesh Goel, Wong Ching Him
                                          a/k/a Edwin Wong, Andreas Vourloumis,
                                          and Value Team Corporation




                                       -5-
NAI-1509534936
